Title: From George Washington to Brigadier General William Maxwell, 29 May 1778
From: Washington, George
To: Maxwell, William


                    
                        Sir
                        Head Quarters Valley Forge 29th May 1778
                    
                    It is yet a matter of uncertainty whether the Enemy intend to embark or to march across the Jersey. If they do the former, you are, immediately upon obtaining certain intelligence of it, to march with the whole of your Brigade by the shortest Rout to New Burgh upon the North River, and there take your orders from Major Genl Gates. All the unarmed Men are to march, as they will meet Arms coming from the Eastward.
                    If the Enemy attempt to cross the Country, you are, as before directed, in conjunction with the Militia, to break up and obstruct the Roads, and make their march as difficult as possible: And when you find that it is needless to pursue any further, you are to file off and gain the North River as quick as possible. I am apprehensive that the Enemy mean to endeavour to operate in that quarter before we can reinforce the posts from this Army, and therefore the utmost expedition will be necessary. I am &c.
                